YOUNG, Judge,
dissenting:
My colleagues hold “that a lawful ‘record’ within the meaning of Article 66(c) is not before the Court, and that the videotapes without a transcript in writing do not satisfy the current requirements of law for producing a record of trial.” They reason that “the word ‘transcript’ itself means a writing” and that “implicit in the President’s rules ... is the requirement for a record that is written or printed.” Referring to the substitution of videotapes for the historical written transcript, they find that “It is plain that neither the Congress nor the President has authorized such a change.” They conclude, therefore, that since the videotape is not a “writing” it cannot be a transcript and without the required transcript there is no proper record before this Court.
The majority has erred in construing the requirement for a transcript to permit only a written transcript. It is obvious from Judge Maguire’s concurring opinion and the majority’s inability to find a specific requirement, that there is no authority for equating verbatim to written. It is quite clear, however, that the Congress never used the words “written” when referring to either the record or transcript.1 That Congress did know and appreciate the value of specifying “written” when they intended something to be “written” is clearly illustrated by Article 61, UCMJ, which requires a “written” opinion on the record. The simple fact is that there is no requirement, specific or implied, in the UCMJ or MCM, that a transcript must be “written.” This Court, by generating such a requirement is judicially legislating a requirement not intended by the Congress and is usurping a power specifically delegated by the Congress to the executive branch.
To conclude that the only legal transcript is a conventional written or printed word description of the events at trial and that any other method of describing those events is not now permitted, is precisely the type of fanciful construction so roundly condemned, in another context, by Judge Maguire. That type of construction raises form above purpose and disregards the rights of an accused to the most complete and accurate record available.
This Court is empowered to judge the credibility of the witnesses. To ignore a method which provides a live visual record of the conduct and demeanor of the witness in favor of a sterile written word description is to abrogate the Court’s responsibility. That this opportunity to see the witness is important is dramatically evidenced by the fact that upon viewing the videotape transcript of one of the first trials in which videotape was used, the Coast Guard officer reviewing the record discovered that the written, authenticated record was in error.2 The written record indicated that the accused had pleaded guilty to Charge I, specification I. The tape showed that the accused had actually entered a not guilty plea to that charge and specifications.
Certainly the use of videotapes in place of the transcript with which lawyers and judges have been trained to deal will bring about profound changes in the established practice. Equally certain is the fact that this is no basis for denying the use of a system that better protects the rights of an accused in a criminal trial. This Court cannot reject a videotape transcript simply because lawyers find it more convenient to work with another type of transcript. A conscientious appellate advocate should welcome the most complete and accurate transcript that can be produced, for that is the only transcript that can maximize the opportunity for detecting error prejudicial to the accused. As Mr. Justice Goldberg found in Hardy v. United States, 375 U.S. 277, 84 S.Ct. 424, 11 L.Ed.2d 331 (1964), anything short of a complete transcript is incompatible with effective appellate advocacy. (p. 288, 84 S.Ct. 424)
*1132The majority reasons that since Congress did not specifically state in the legislation what constitutes “the record”, it granted to the President, in Article 36, the power to make rules concerning records of trial and the President has not authorized the use of videotape transcripts. This rationale ignores a basic dilemma confronting the Court in this case by confusing the “record” with the “transcript.” The issue is not the record. The issue is the adequacy of the transcript which is required to be a part of the record.
It is simplistic to assume that if the President has the authority to make rules concerning the content of the record, he necessarily has the authority to make rules concerning the transcript. The Congress intended “that the records of a general court-martial shall contain a verbatim transcript” 3 and the President required that the record “will set forth a verbatim transcript.”4 Both recognized that the transcript is a component part of the record and is not the record itself. Indeed, by including in the Manual for Courts-Martial extensive instructions on records of trial, but no instructions whatsoever on transcripts, the President distinguished the two. To paraphrase the words of the majority — the silence of the Manual as to regulations concerning preparation of the transcript is eloquent.
Why, when there is an abundance of regulations concerning the record, are there none concerning the transcript? Could it be that the President lacks the authority to prescribe the form of the transcript?
Article 36 is both a grant of authority and a limitation of that authority. It states that “the procedure, including modes of proof, in cases before courts-martial, . may be prescribed by the President by regulations which shall, so far as he considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the United States district courts, but which may not be contrary to or inconsistent with this chapter.” If, as my colleagues have said, the President relied upon Article 36 for authority to make rules with regard to records of trial; he could not have ignored the dual limitations in that article, unless he considered them to be not practicable. The rules must comply with the criminal law practices of the United States District Courts, and they may not be inconsistent with the Code.
Article 36 refers to “the procedure . in cases before courts-martial.” Is the transcript that type of “procedure” envisioned to be regulated by the President? A transcript is not “modes of proof” or “rules of evidence.” It is not a “principle of law.” I have no difficulty concluding that the right of an accused to a complete and authentic record, including a transcript, is a principle of law. Without such a record, the appellate review required by the Uniform Code of Military Justice cannot be performed, and the fundamental rights of the accused cannot be protected. However, it is the content of the record and not the form that is important. It is the purpose of the requirement and not the method of presentation that must be considered. In the United States District Courts, requiring a court reporter to record all proceedings in criminal cases is designed to preserve a correct and authentic record free from infirmities of human error and to safeguard the defendant’s rights,5 but the duty of supervising the court reporter and the preparation of the transcript by the reporter is one of routine administration.6 In my view, the President may, pursuant to Article 36 and as a principle of law, prescribe regulations ensuring a complete and authentic record, and can require the inclusion of a transcript in that record, since such a requirement is consistent with the practice of *1133the United States District Courts and the Uniform Code of Military Justice. However, he may not act inconsistently with either the District Court view that the duty to supervise the reporter and the preparation of the transcript is an administrative matter or inconsistently with the provisions of the Uniform Code of Military Justice.
It is clear that the President has not acted at all with regard to preparation of the transcript. His lack of interest in routine administrative functions is evident from the statement “It is immaterial to the sufficiency of a record whether it [is] kept or written by the trial counsel or by a reporter acting under his direction.”7
The majority holds that the Secretary can prescribe rules pertaining to the record only when the President has said he may. I disagree. The Secretary has an independent authority as it relates to the supervision of trial counsels and reporters and consequently to the preparation of transcripts which become part of the record. Article 28 authorizes the Secretary to prescribe regulations concerning the detail or employment of court reporters. Supervision of the reporter is vested in the trial counsel. (In this case, both Coast Guard personnel) Department of Transportation Order 1100.1A provides, in part, that “The Commandant, with respect to the Coast Guard, is authorized to exercise the authority granted the Secretary as Executive head of a department, by any statute, Executive Order, or regulation.” Finally, CG-229, Coast Guard Organization Manual, Part II provides that the Chief Counsel shall administer all matters within the purview of the UCMJ and the MCM. Therefore, Commandant Notice 5810 and the subsequent amendment to the Coast Guard Supplement to the Manual for Courts-Martial which authorizes videotape records of trial and states that videotape records constitute verbatim transcripts are lawful exercises of authority by the duly authorized representative of the Secretary pursuant to Article 28 of the Code. The President cannot abrogate that authority.8
I agree with Judge Lynch that the process of utilizing videotapes as a method of preserving the events at trial does not per se violate due process as a matter of law under the system utilized in the Coast Guard.

. See UCMJ, Arts. 28, 36, 38, 39, 45, 50, 59, 60, 61, 62, 63, 65, 66, 67, 69, 76, 135, 10 U.S.C. §§ 828, 836, 838, 839, 845, 850, 859-863, 865-867. 869. 876. 935.


. United States v. Denson, C.G.C.M.S. 23161 (1975).


. House Hearings on H.R. 2498, 81st Cong., 1st Sess., 1949, page 1084; Senate Report No. 486, 81st Cong., 1st Sess., page 24.


. Paragraph 82(a) MCM.


. United States v. Taylor, C.A.4 1962, 303 F.2d 165.


. Hydramotive Mfg. Corp. v. SEC, C.A.10 1966, 355 F.2d 179.


. Paragraph 82(a) MCM.


. Kendall v. United States ex rel. Stokes, 37 U.S. (12 Pat.) 524, 610, 9 L.Ed. 1181 (1838).